Citation Nr: 0827571	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral eye 
disorders, to include glaucoma.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

J.P. Vincent, Law Clerk


INTRODUCTION

The veteran had active duty service from September 1986 to 
October 1993.

The matter was previously before the Board of Veterans' 
Appeals (Board) from June 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In April 2006, the Board remanded this matter to the RO to 
afford the veteran the opportunity for a hearing before a 
Veterans Law Judge.  A hearing was held before the 
undersigned Judge in September 2006. 

In December 2006, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) in Washington, DC for 
further evidentiary development. 


FINDINGS OF FACT

1.  A right ear hearing loss disability was noted at entry to 
service; there is clear and unmistakable evidence 
establishing that right ear hearing loss was not aggravated 
during service.

2.  Any current hearing loss in his left ear is not 
attributable to service; and was not manifest to a 
compensable level within 1 year of service separation. 

3.  The veteran's bilateral eye disorders, to include 
glaucoma, are not related to the 1988 incident of optic 
neuritis while in service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2007).

2.  The veteran's bilateral eye disorders, to include 
glaucoma, were not incurred in or aggravated by active 
service, nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2003 fully satisfied the duty to notify 
provisions regarding the bilateral eye disorders and a letter 
dated November 2003 fully satisfied the duty to notify 
provisions regarding the bilateral hearing loss.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
claim was deferred and the veteran received another letter 
dated in November 2003 that fully satisfied the duty to 
notify provisions.  A letter dated January 2007 reaffirmed 
the duty to notify for both issues and put the veteran on 
notice that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board notes, however, that the veteran 
was provided notice of evidence required for appropriate 
disability rating or effective date to be assigned in a July 
2006 letter. The veteran had the opportunity to respond, give 
testimony, and readjudicate in the February 2008 Supplemental 
Statement of Case (SSOC).  The Board finds that any error was 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  In July 2003, the 
veteran submitted a statement that he had no further evidence 
on the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examinations to obtain an 
opinion as to whether his bilateral hearing loss can be 
directly attributed to service in January 2004 and November 
2007.  The veteran was also afforded a medical examination to 
obtain an opinion as whether his bilateral eye disorders can 
be directly attributed to service in October 2003 and 
November 2007.  Further examination or opinion is not needed 
on the claim because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




II. Service Connection

The veteran contends that he has bilateral hearing loss and 
bilateral eye disorder, to include glaucoma, as a result of 
his service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With regards to presumptive service connection for chronic 
disease, to include sensorineural hearing loss, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a hearing disorder becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) and (b) (2007).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2007).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran testified before a Decision Review Officer in a 
November 2004 hearing and also testified before a Veteran's 
Law Judge in a September 2006 hearing outlining his inservice 
acoustic exposure.  The veteran stated that he served as a 
supply clerk in a field artillery unit and was exposed to 
cannon fire noise.  The veteran indicated that he spent a 
great deal of time in the field with artillery units, 
including operations Desert Shield and Desert Storm.  The 
Board recognizes that the veteran is competent to report such 
noise exposure.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).

The veteran's service treatment records contain records of 
his audiogram results during service.  The veteran had his 
entrance to active duty physical examination in August 1986.  
The veteran underwent an audiogram, the results of which are 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
20
30
LEFT
20
25
20
20
10

The examiner noted that the veteran had defective hearing 
which was not disqualifying.  However, the examiner gave the 
veteran a H2 profile for his hearing.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  

Under the criteria of 38 C.F.R. § 3.385, the veteran had a 
right ear hearing loss disability at entry to active service, 
and the presumption of soundness does not attach.  The left 
ear scores are insufficient to establish that the veteran had 
a hearing loss disability for VA purposes. 

A March 1989 audiogram, noted routine exposure to hazardous 
noise as well as a hearing loss profile of H1.  See Odiorne.  
The March 1989 audiological evaluation results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
15
20
LEFT
20
20
20
15
10

The veteran underwent an audiological evaluation again, in 
June 1990.  The veteran was given a hearing loss profile of 
H1.  See Id.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
30
15
LEFT
20
30
20
20
10

The veteran was placed on a hearing loss profile of H2.  See 
Id.  The veteran's July 2, 1993 audiological evaluation 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
30
30
LEFT
25
30
25
25
20




The veteran's July 12, 1993 audiological evaluation results 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
30
30
LEFT
30
30
20
25
15

The veteran's July 23, 1993, and July 26 audiological 
evaluation results were identical and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
30
LEFT
20
25
20
20
15

The veteran was noted as having an excellent speech 
discrimination score in both ears with a mild hearing loss in 
both ears; and he was on H2 profile for hearing loss. On the 
July 26th report, the examiner also noted that the veteran 
was routinely exposed to hazardous noise.

The results of the last audiological evaluation the veteran 
underwent while in-
service, on July 27, 1993, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
30
30
LEFT
25
30
25
25
20

During the course of service, the veteran's hearing acuity 
fluctuated.  Comparing the August 1986 induction examination 
with the July 27, 1993 separation examination, yields mixed 
results.  With regard to the right ear, the results from the 
1993 audiology examination show that he exhibited an 
improvement in hearing at the 500 and 1000 hertz frequency 
levels, as compared to the 1986 examination; however, at 
higher frequencies, the veteran exhibited decreased hearing.  
With respect to the left ear, on service separation, the 
veteran did not have a hearing loss disability as defined by 
the regulation.  38 C.F.R. § 3.385.

There is no evidence of a hearing loss disability of the left 
ear within one year of service separation.

The veteran was sent for VA testing in January 2004 and 
November 2007.  An analysis of the audiometric reports yields 
the finding that the veteran has a bilateral hearing loss 
disability for VA purposes.  See id.  

As for a nexus between current hearing loss and service, the 
audiologist reviewing the veteran's file in January 2004 
indicated that the veteran's current hearing loss for both 
ears was not aggravated by his inservice noise exposure.  The 
veteran's service treatment records were not of record at the 
time of the January 2004 VA examination.  Once his service 
records had been associated with the file, the veteran was 
sent for another VA examination, which was conducted in 
November 2007. 

The November 2007 examiner agreed with the January 2004 
assessment that the veteran's hearing loss was not aggravated 
by his time in service.  In light of the foregoing, the Board 
finds that there is clear and unmistakable evidence rebutting 
the presumption of aggravation of hearing loss of the right 
ear.  The Board concludes that service connection is not 
warranted for right ear hearing loss.  See Falzone, supra.   

With respect to the left ear, it is again noted that upon 
service separation a hearing loss disability was not 
indicated.  Further, there is no evidence of a hearing loss 
disability within one year of service separation.  In fact, 
hearing loss of the left ear first manifested long after 
service separation, and there is no competent medical 
evidence linking any current problems to service.  To the 
extent that he had a preexisting hearing loss of the left ear 
at service entrance (per Hensley), it is noted that both VA 
examiners have opined that there was no aggravation during 
service. 

Finally, while the Board does not doubt the veteran's 
sincerity or truthfulness in reporting his inservice noise 
exposure, the Board cannot accept his word on aggravation or 
causation.  The Board finds that the veteran's current 
hearing disability in his left ear is not the result of 
aggravation because of clear and unmistakable evidence 
linking the veteran's hearing loss in his left ear to natural 
progression of the ear disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) and (b) (2007).  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Bilateral Eye Disorders

The veteran claims service connection for bilateral eye 
disorders, to include glaucoma.  The veteran alleges that his 
current eye condition was a result of a March 1988 incident 
in service in which he was hit on the back of the head, 
losing vision in his right eye for approximately 30 days.

In March of 1988, the veteran was struck in the head and ran 
into a door.  Approximately three weeks later, on April 5, 
1988, the veteran visited the medical center at Fort Hood, 
Texas, complaining of a marked loss of acuity in the right 
eye.  The examiner diagnosed the veteran with optic neuritis 
in the right eye.  The veteran received subsequent treatment.  
There are no further records of complaints or treatment in-
service for the eye condition beyond May 1988.

On VA examination in October 2003, the veteran was diagnosed 
with end stage glaucoma in the left eye only due to retinal 
vein occlusion and neovascular glaucoma. The physician 
conducting the examination determined the right eye was 
normal.

The veteran did not have an eye disability upon entering the 
service.  The veteran received a blow to the head in 1988 
that resulted in optic neuritis, which caused blindness in 
his right eye for 30 days.  Thereafter, eyesight within the 
veteran's right eye returned to normal.  Upon leaving the 
service, the veteran did not have any residuals of his blow 
to the head, to include loss of vision.  A bilateral eye 
disability, to include glaucoma was not indicated. 

The veteran underwent a November 2007 VA examination to 
determine whether the veteran's current eye condition was a 
result of the 1988 incident which led to optic neuritis in 
his right eye.  The examiner consulted both a retinal 
specialist and a neuro-ophthalmologist. The examiner 
concluded that it is extremely unlikely that the current eye 
conditions of the veteran are in any way related to the 
episode of optic neuritis in 1988 or any head trauma to the 
right side of the head in the same incident. The examiner 
could not find any possible connection that could relate the 
current eye condition and the 1988 incident, which were 13 
years apart.  The bilateral eye conditions, to include 
glaucoma, only manifested themselves 13 years after the 1988 
incident. The Board finds, in short, no evidence to support 
inservice incurrence or aggravation of a bilateral eye 
disability.  Service connection on a direct basis must be 
denied.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for bilateral eye disorder, 
to include glaucoma, is denied.

____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


